PENDLETON, President.
After stating the case, delivered the resolution of the Court as follows:
That a Clerk and every other officer is answerable for all official acts of his deputy, cannot be doubted; and if the Clerk had been authorised to receive this money at his office, the receipt of his deputy would have bound him.
But, since no law permits a debtor sued, to pay his debt to the Clerk, without the intervention of the Court; if the payment had been to the Clerk himself, though he would have been personally answerable, he would not have been liable officially, so as to charge the securities for his office.
It was a personal trust to receive and pay it over; and he alone was answerable for the breach.
The judgment of the District Court is, therefore, right, and must be affirmed.
Judgment affirmed.